               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION


JULIAN JERNIGAN                                               PLAINTIFF


v.                               CIVIL ACTION NO. 3:17-cv-861-WHB-JCG


WAL-MART STORES, INC.; ET AL.                                DEFENDANTS


                                  ORDER

     This cause is before the Court on the Motion of Defendant to

Strike Plaintiff’s Response to its Motion for Summary Judgment.

     Relevant to this Motion, the Docket shows that Defendant filed

its Motion for Summary Judgment on July 23, 2018.       Under the Local

Rules of this Court, Plaintiff was required to respond to the

Motion on or before August 6, 2018.       Because Plaintiff did not file

his Response until August 8, 2018, Defendant moves for the Response

to be struck as untimely filed.

     As a rule, motions seeking to strike pleadings “are generally

disfavored and rarely granted.”      Bertoniere v. First Mark Homes,

Inc., 2010 WL 729931, at *1 (S.D. Miss. Feb. 25, 2010).        See also

Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc.,

677 F.2d 1045, 1057 (5th Cir. 1982)(finding that motions to strike

“are generally disfavored”).      Here, although the Court does not

condone Plaintiff’s untimely response, it finds that the two-day

delay in its filing does not warrant the drastic remedy of striking

that pleading.    Accordingly:
     IT IS THEREFORE ORDERED that the Motion of Defendant to Strike

[Docket No. 23] is hereby denied.

     SO ORDERED this the 3rd day of October, 2018.



                                    s/ William H. Barbour, Jr.
                                    UNITED STATES DISTRICT JUDGE




                                2
